Citation Nr: 1747399	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an award of additional dependent compensation for W.G., S.G., M.G., and A.G.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  W.G., S.G., M.G., and A.G are the Veteran's stepchildren.

2.  W.G., S.G., M.G., and A.G have not been members of the Veteran's household.


CONCLUSION OF LAW

1.  The criteria for entitlement to an award of additional compensation for a dependent have not been met.  38 U.S.C.A. §§ 101, 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.57 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Here, the Veteran seeks dependency benefits for his stepchildren W.G., S.G., M.G., and A.G.  38 C.F.R. § 3.4(b)(2) provides that such benefits may be payable for a "spouse, child, and/or dependent parent" where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  The Board notes that the Veteran has been in receipt of a 100 percent disability rating for the entire period currently on appeal.  Accordingly, the Board will turn to the central question of whether the Veteran's stepchildren satisfy the definition of a "child" for the purposes of additional dependency benefits as set forth in 38 C.F.R. 3.4(b)(2).  

For the purposes of establishing additional compensation based on dependency, a stepchild is considered a "child" when such a child "is a member of a veteran's household or was a member at the time of the veteran's death" and who is under the age of eighteen years; who, before attaining the age of eighteen years, became permanently incapable of self-support; or who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § (4)(A); 38 C.F.R. § 3.57(a)(1).

The Veteran has stated that although W.G., S.G., M.G., and A.G have not lived in the same household as he and his wife, they have contributed financially to the stepchildren's upbringing and care, including $1,500 per month from a trust account held by the Veteran's spouse.  In a September 2013 statement, the Veteran reported that he also spent $700 per month out of his income for the welfare of his stepchildren.  

At the September 2016 hearing, the Veteran also explained that W.G., S.G., M.G., and A.G did spend some time at the Veteran's household but did not remain there all the time due to his wife's stress disorder.  Again, the Veteran acknowledged that W.G., S.G., M.G., and A.G have resided with their grandparents and that the arrangement worked out well for the family.  

The Board recognizes the substantial monetary support the Veteran and his wife have given to the upbringing of W.G., S.G., M.G., and A.G.  However, the applicable law in this matter is dispositive.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The record is clear that W.G., S.G., M.G., and A.G have been members of the household of the Veteran's parents-in-law, rather than the household of the Veteran and his wife since he initiated his claim.  The relevant statute and regulation only permit the payment of additional compensation based on dependency of a stepchild when the child in question "is a member of a veteran's household or was a member at the time of the veteran's death."  The Board is bound by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.").  As the stepchildren W.G., S.G., M.G., and A.G have not been members of the Veteran's household, they cannot be considered children for purposes of additional dependency compensation.  As such, the Veteran's claim must be denied as a matter of law.


ORDER

Entitlement to an award of additional dependent compensation for W.G., S.G., M.G., and A.G is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


